UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VIRGIL LAMONTE JOHNSON, a/k/a Ghetto,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00850-CMC-3)


Submitted:   January 31, 2014             Decided:   March 26, 2014


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joshua Snow Kendrick, KENDRICK & LEONARD, P.C., Greenville,
South Carolina, for Appellant.    William Kenneth Witherspoon,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Virgil Lamonte Johnson was convicted of: conspiracy to

possess        with    intent     to     distribute        cocaine,           21     U.S.C.

§§ 841(a)(1), 846 (2012) (Count One); conspiracy to commit Hobbs

Act robbery, 18 U.S.C. § 1951(a) (2012) (Count Two); conspiracy

to use or carry a firearm during and in relation to a drug

trafficking       crime    or    crime   of   violence,         18    U.S.C.       § 924(o)

(2012) (Count Three); using or carrying a firearm during and in

relation to a drug trafficking crime or crime of violence, 18

U.S.C. § 924(c)(1)(A) (2012) (Count Four); and possession of a

firearm    by    a    convicted    felon,     18    U.S.C.       § 922(g)(1)         (2012)

(Count Seven).           Johnson received an aggregate sentence of 270

months in prison.

               Johnson now appeals.           His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

two issues but stating that there are no meritorious issues for

appeal.        Johnson has filed a pro se brief raising additional

issues.    Finding no error, we affirm.

                                          I

               Johnson    first    questions       whether       the        evidence    was

sufficient to convict him on all counts.                   We review de novo the

sufficiency of the evidence supporting a conviction.                                United

States    v.    McLean,    715 F.3d 129,      137    (4th       Cir.    2013).     In

assessing      evidentiary      sufficiency,       we    must    determine         whether,

                                          2
viewing     the      evidence      in    the        light     most      favorable          to     the

Government       and    accepting       the     factfinder’s            determinations             of

credibility, the verdict is supported by substantial evidence—

that is, “evidence that a reasonable finder of fact could accept

as     adequate      and     sufficient        to    support        a    conclusion          of     a

defendant’s guilt beyond a reasonable doubt.”                            United States v.

King,    628 F.3d 693,      700   (4th    Cir.        2011)    (internal            quotation

marks omitted).

               The     evidence     presented         at      trial      established            that

undercover officers approached Tarren Hughey, claiming to need

someone to stage a home invasion and robbery of a “stash house”

operated by Colombian drug dealers.                           The undercover officers

told     Hughey      that     there     might       be      between      ten        and     fifteen

kilograms of cocaine in the house.                       Hughey recruited Johnson and

Andre Brice to assist in the invasion.

               Johnson and Hughey discussed plans for the robbery on

several     occasions.              Additionally,            Johnson          met     with        the

undercover officers, Hughey, Brice, and a confidential informant

at a restaurant on October 12, 2012, to discuss the impending

operation.        Following that meeting, Johnson returned with Hughey

to Hughey’s home, where they reviewed their plans.                                  Among other

things,     Johnson         was   to    enter        the     house      and     restrain          the

occupants with duct tape.



                                               3
            On October 16, 2012, the day of the planned robbery,

Johnson,   Brice,        and    Hughey       met   at   Hughey’s    apartment,       where

Johnson selected a handgun to carry during the robbery.                            The men

learned that the confidential informant, who was supposed to be

their driver, had been arrested.                   Accordingly, they decided that

Brice would serve as the driver, that Hughey and Johnson would

enter    the     stash    house,       and    that      Johnson    would    secure     the

occupants with duct tape.

            Before the robbery, Johnson, Hughey, and Brice stopped

and purchased gloves to wear during the robbery.                             Next, they

arrived at a parking lot, where they had planned to meet two

undercover officers.                Johnson, who was armed with the handgun

described above, reminded one officer to be certain the door of

the stash house was left open.                     The five men then drove to a

storage facility, where Johnson, Hughey, and Brice thought they

were going to pick up a vehicle that they were to use during the

home invasion.           At the storage facility, they were arrested.

During a search incident to their arrests, officers recovered

five     handguns,        three        bulletproof        vests     and     ammunition.

Additionally,      officers          recovered     from   Johnson’s       person    gloves

and duct tape.

            In    light        of    this    testimony,     we    conclude    that     the

evidence was sufficient to convict Johnson on Counts One, Two,

Three,    and    Four.          We    further      hold    that    the    evidence     was

                                               4
sufficient to convict him on Count Seven, because the evidence

established         that    Johnson        voluntarily      possessed        a    firearm.

Further, a stipulation was entered at trial stating that Johnson

was a convicted felon and that all the firearms and ammunition

involved       in   the     case     had    been     shipped    or    transported         in

interstate commerce.            See United States v. Gallimore, 247 F.3d
134, 136 (4th Cir. 2001) (setting forth elements of offense).

                                             II

               Johnson also contends that the district court erred by

permitting the Government to cross-examine him using information

he    provided      pursuant    to    a    written    “proffer      agreement.”           The

proffer agreement stated that the Government’s obligations under

the    agreement      would     become       null    and    void     if   Johnson     were

untruthful and that, in case of Johnson’s untruthfulness, the

Government could use any statements Johnson had provided “for

any purpose.”         Johnson’s trial testimony varied in significant

ways from his proffer statement.                  Given the express terms of the

proffer agreement, which operates like a contract, see United

States    v.     Gillion,      704 F.3d 284,    292    (4th     Cir.       2012),   we

conclude    that      the    district       court    properly      permitted        use   of

Johnson’s statement during cross-examination.




                                              5
                                               III

               In     his     supplemental            brief,    Johnson           raises    several

issues.        We have reviewed these issues and conclude that none

has merit.            First, because ineffective assistance of counsel

does not conclusively appear on the face of the record, it is

inappropriate to address Johnson’s claim of ineffectiveness on

direct appeal.            See United States v. Benton, 523 F.3d 424, 435

(4th     Cir.       2008).          Second,       because        the        evidence       did     not

demonstrate Johnson’s “lack of predisposition to engage in the

criminal conduct,” see United States v. Ramos, 462 F.3d 329, 334

(4th    Cir.     2006),       but    instead      established              his    willingness       to

commit the offenses, the Court’s failure to give an entrapment

instruction         was      not    error.        Finally,           we    find     no     merit    to

Johnson’s claim of a violation of Apprendi v. New Jersey, 530
U.S. 466 (2000).

                                               IV

               We have reviewed the entire record in this case in

accordance with Anders and have found no meritorious issues for

appeal.         Accordingly,         we     affirm.        This           court    requires      that

counsel inform Johnson, in writing, of his right to petition the

Supreme       Court     of    the    United    States          for    further       review.         If

Johnson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this     Court       for     leave    to       withdraw        from        representation.

                                                  6
Counsel’s motion must state that a copy of the motion was served

on Johnson.

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   Court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     7